Filed 3/18/22 Rosen v. Century Law Group CA2/4
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115(a).



 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                         DIVISION FOUR



   JONATHAN C. ROSEN,                                                     B306323

          Plaintiff and Appellant,                                        (Los Angeles County
                                                                          Super. Ct. No.
          v.                                                              BC650926)
   CENTURY LAW GROUP, LLP, et al.,

          Defendants and Respondents.



      APPEAL from judgment of the Superior Court of Los
 Angeles County, Monica Bachner, Judge. Affirmed.
      Brian D. McMahon and Chelsea Heaps for Plaintiff and
 Appellant.
      Century Law Group, Karen A. Larson for Defendants and
 Respondents.
                       INTRODUCTION

       Plaintiff and appellant Jonathan Rosen (Rosen) sued
Edward Lear (Lear) and his law firm, Century Law Group (CLG),
for legal malpractice. After a bench trial, the trial court entered
judgment in favor of Lear and CLG on the ground that Rosen’s
complaint was barred by the applicable one-year statute of
limitations. (See Code Civ. Proc., § 340.6, subd. (a).)1
      Rosen’s sole contention on appeal is that his action was
timely because the statute of limitations was tolled until Lear
formally withdrew as his attorney of record. For the reasons
discussed below, we reject this contention and affirm.

       FACTUAL AND PROCEDURAL BACKGROUND2
       In September 2015, Rosen retained Lear to defend him in a
legal malpractice lawsuit (the underlying lawsuit).
       On February 3, 2016, Rosen emailed Lear, stating: “Your
billing practices are insane. [¶] Youre [sic] fired. [¶] Prepare my
file asap and let me know when it is available for pick up.” That
same day, Lear replied: “Your file will be ready for pick up today.
As you know, responses to discovery are due tomorrow.”
       On February 4, 2016, Rosen picked up his file and signed a
substitution of attorney form. That same day, Rosen met with his
new attorney, David Owen of Nemecek & Cole.
       On February 8, 2016, Lear emailed Rosen advising him of
pending dates in the underlying lawsuit. Lear confirmed: “In

1    All further undesignated statutory references are to the
Code of Civil Procedure.

2    We limit our recitation of the facts to those relevant to the
narrow issue on appeal.


                                 2
light of your termination of my Firm’s services, we are not
authorized to act on your behalf with respect to these upcoming
matters.”
       On February 9, 2019, in response to an email from Lear’s
assistant stating she “still need[ed] another signature on the
[substitution of attorney form] so [she] can file” it, Rosen stated:
“I have my new lawyer taking care of it.”
       On February 16, 2016, Rosen’s new attorney filed the
substitution of attorney form.
       On February 16, 2017, Rosen filed a complaint for legal
malpractice against Lear and CLG. Following a bench trial, the
court issued a statement of decision. The court concluded: “Lear
and CLG stopped being Rosen’s counsel when Rosen fired Lear,
retrieved his files and signed the substitution of counsel. Also,
Lear and CLG ended all work by February 9, 2016. As such,
Rosen is barred by the [one-year] statute of limitations from
asserting a legal malpractice action against Lear and CLG.”
       The court entered judgment in favor of Lear and CLG.
Rosen appealed from the judgment.

                          DISCUSSION

       “‘The applicable statute of limitations for legal malpractice
claims is section 340.6.’ [Citation] It provides that a malpractice
action must be commenced ‘within one year after the plaintiff
discovers, or through the use of reasonable diligence should have
discovered, the fact constituting the wrongful act or
omission . . . .’ (§ 340.6, subd. (a).) The running of the statute of
limitations is tolled during the time that ‘[t]he attorney continues
to represent the plaintiff regarding the specific subject matter in
which the alleged wrongful act or omission occurred.’ (Id., subd.
(a)(2); [citation.]) The tolling is referred to as the ‘continuous


                                  3
representation exception.’ [Citation].” (GoTek Energy, Inc. v.
SoCal IP Law Group, LLP (2016) 3 Cal.App.5th 1240, 1245-
1246.)
      Rosen does not argue he filed this action within one year of
discovering Lear’s alleged negligence as required under section
340.6. Rosen contends his complaint was nevertheless timely
because the continuous representation exception applied until
Lear formally withdrew as his attorney of record under the
provisions of section 284.3 Thus, he contends, the one-year
statute of limitations did not begin to run until February 16,
2016 —the date Rosen’s new attorney filed the substitution of
attorney form. That is not the law, however. (See e.g. Shapero v.
Fliegel (1987) 191 Cal.App.3d 842, 846-847 [“[T]he failure to
formally withdraw as attorney of record, standing alone, will not
toll the statue of limitations under the rubric of continued
representation. ¶ . . . ¶ If the Legislature had intended the
running of the statute of limitations in section 340.6 to be tolled
by failure of an attorney to file a withdrawal . . . it could have
said so”]; Flake v. Neumiller & Beardslee (2017) 9 Cal.App.5th
223, 230 [“[T]he formal act of withdrawing does not demarcate
the end of the professional relationship in the context of the legal




3      Section 284 states: “The attorney in an action or special
proceeding may be changed at any time before or after judgment
or final determination, as follows: [¶] 1. Upon the consent of both
client and attorney, filed with the clerk, or entered upon the
minutes; [¶] 2. Upon the order of the court, upon the application
of either client or attorney, after notice from one to the other.”




                                 4
malpractice statute of limitations”]; Nguyen v. Ford (2020) 49
Cal.App.5th 1, 13-14 [same].)4
       Therefore, whether an attorney continues to represent a
client for purposes of the continuous representation exception
does not depend on whether the attorney formally withdrew from
representation. Rather, “tolling under the continuous
representation exception ends when ‘‘‘‘a client has no reasonable
expectation that the attorney will provide further legal services.’
[citation].”’” (Nguyen v. Ford, supra, 49 Cal.App.5th at p. 14.)
Here, as discussed above, it is undisputed Rosen fired Lear and
CLG on February 3, 2016, and Rosen picked up his file from CLG
and signed a substitution of attorney form the following day. It is
also undisputed that as of February 9, 2016, Rosen’s new
attorney was performing substantive work on the case, and,
according to Rosen, handling the filing of the substitution of
attorney form. On this record, Rosen could not have reasonably
believed Lear would continue to provide further legal services
after February 9, 2016.
       Accordingly, we conclude Rosen’s complaint filed on
February 16, 2017, more than one year after Lear and CLG
ceased providing legal services to Rosen, is time-barred by section
340.6.




4    Rosen makes no attempt to distinguish these authorities.
Nor does he argue the cases were wrongly decided.


                                5
                        DISPOSITION
      The judgment is affirmed. Lear and CLG are awarded their
costs on appeal.

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             CURREY, J.



We concur:




MANELLA, P.J.




COLLINS, J.




                              6